Mellen C. J.
delivered the opinion of the Court.
From a careful examination of the whole contract oh which this action is founded, it is easy to ascertain the intentions of the parties. Osgood, for the stipulated compensation, must be considered as having assumed to defray all those expenses which the town.of Saco would have been obliged to defray, for the maintenance of their poor during the stipulated term of five years; and to save the town harmless from all damages and costs in actions prosecuted against the town ■ on alleged causes of action accruing within the limits of the above term. The language of the bond, on this part of his duty, is, ■that he shall “ .save the town harmless from all damages, costs and charges that shall accrue or happen to said town, for or on account of the liability of said town to be called upon to support and provide for poor persons, as, well those that are chargeable to the State and other towns, as those belonging to said town.” The term “ liability,” as here used, does not mean a legal liability to a recovery of damages; but it is used in a popular sense. The “ liability to be called upon to support poor persons,” is a very different thing *239from a liability to support them. The town of 'Saco, like other towns, is liable to be called upon by suit, though the suit may be successfully defended ; and the bond of the defendant was intended to save the town from the expenses of such suits, whether well founded or not. The action by JIallowell against Saco is one embraced by the terms of the condition. In answer to the objections of the defendant’s counsel as to the exlent of liability in point of time, we would observe that the liability has reference only to those expenses which other towns claim as having been actually incurred within the stipulated five years. If claimed as incurred before, the condition would not extend to an action brought to recover them within the term ; and if claimed as incurred within the term, an action would lie after the expiration of the term. This is the construction and limitation which justice and the reason of the thing require. In another part of the condition it is provided that he was to defend actions at his own expense; and to be furnished by the overseers of the poor with all such information as might be necessary in relation to the actual or alleged liability of the town to the claims of other towns. By examining the claim of Hallowell, it appears that a part: of their pretended claim against Saco, in the action alluded to, was for expenses incurred without the limits of the five years ; the effectual resistance to which action, as to such part, was for the benefit of the town, and not the defendant merely; and should therefore be considered by way of reducing the plaintiffs’ demand for the expenses incurred in defending the action. By deducting the ascertained proportion, there will remain due to the plaintiffs, the sum of $82,37. The defendant must be defaulted, and judgment entered against him ' for that amount.